Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Species III (claims 1, 10, 14-17) and subspecies of aluminum without indicating traverse, and no argument has been submitted.  Applicant’s election in the reply is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  The examiner corrects a clerical error of grouping.  Claims 11-13 depend on claim 9 and belong to Group II, so claims 11-13 are considered as non-elected. The examiner withdraws the previous election of subspecies of Group III.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1 and 10 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of copending Application No. 17/413978.  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
‘978 (claim 12) meets instant claims 1 and 10 in an anticipatory manner, because it discloses the claimed process of producing polyether by using the claimed catalyst mixture of metal oxides and zinc hexacyanocobaltate at the claimed loading.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 10, and 14-16 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Wehmeyer et al. (WO 01/04177) in view of Yamada et al. (JP H04-351632) and further in view of Subhani (EurJIC), all listed on ISR and IDS.
As to claims 1, 10, and 14-16, Wehmeyer (abs., 1:20-30, 7:10-30, 8:10-25, examples) discloses a similar process of producing polyether using zinc hexacyanocobaltate supported on zeolite as the catalyst, a low MW polyol initiator having (hydroxyl) equivalent weight of 125-250, and alkylene oxide monomers.  The polymerization can be conducted via a continuous reactor and the resultant product is continuously removed from the reactor or a (semi)-batch process that meets the limitations of instant claim 14. 
Wehmeyer is/are silent on the claimed catalyst of metal oxide cocatalyst.
In the same area of endeavor and solving the same problem,  Yamada (abs., 7, 15-17, examples) discloses a similar process of producing polyether using zinc hexacyanocobate as the catalyst and alumina, titanium oxide, and zeolite as functionally equivalent surface-active agents (solid surfactants) to improve monomer conversion.
Wehmeyer and Yamada are silent on the ratio of metal to zinc hexacyanocobaltate. However, the ratio is well-known and taught by Subhani (0.5:1, see below equation).  Subhani teaches a process of producing polyether carbonate via the same mechanism and using a catalyst of:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to have replaced zeolite of Wehmeyer with alumina or titanium oxide of Yamada because of their equivalent functionality as surface-active agents.  These conditions appear to equally apply to both productions of polymer ether using similar materials. This adaptation would have obviously yielded instantly claimed invention.  

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 17 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 17 is(are) allowable over the closest prior art: Wehmeyer et al. (WO 01/04177) in view of Yamada et al. (JP H04-351632) and further in view of Subhani (EurJIC), all listed on ISR and IDS.
Wehmeyer, Subhani and Yamada fail to teach the claimed hydroxyl concentration.
Therefore, claim 17 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766